                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


BRANDON J. ASHDOWN,

               Plaintiff,

                                                       Civil Action 2:17-cv-00495
                                                       Judge James L. Graham
       v.                                              Chief Magistrate Judge Elizabeth P. Deavers


TIM BUCHANAN, et al.,

               Defendants.


                            REPORT AND RECOMMENDATION

       Plaintiff, a state inmate who is proceeding without the assistance of counsel, brings this

action under 42 U.S.C. § 1983. This matter is before the Court for consideration of Plaintiff’s

Motion for Default Judgment (ECF No. 60), Putative Defendants’ and Interested Party, State of

Ohio’s Response in Opposition (ECF No. 61), and Plaintiff’s Reply (ECF No. 63). For the

following reasons, it is RECOMMENDED that Plaintiff’s Motion for Default Judgment (ECF

No. 60) be DENIED WITHOUT PREJUDICE.

                                       I. BACKGROUND

       Plaintiff initiated this action on June 8, 2017, alleging deliberate medical indifference to

his serious medical needs. (ECF Nos. 1, 4.) On August 7, 2017, Plaintiff filed an Amended

Complaint. (ECF No. 7.) On September 27, 2018, Defendants filed a Motion to Dismiss for

failure to state a claim upon which relief can be granted pursuant to Federal Rule of Civil

Procedure 12(b)(6). (ECF No. 15.) The Court granted Defendants’ Motion to Dismiss on

February 2, 2018, as to Defendants Tim Buchanan, Charles Bradley, and Vanessa Sawyer. (ECF
No. 32.) The Court did not dismiss the case as to the unnamed Defendants “FMC Transport

Staff” and “FMC Doctors and Staff.” (Id.) On February 5, 2018, the Court granted Plaintiff

sixty (60) days to engage in further discovery or to amend his Complaint in order to identify the

unnamed Defendants. (ECF No. 33.) Interested Party, the State of Ohio, made a limited

appearance pertaining to the unnamed Defendants. (ECF No. 36.)

         On March 26, 2018, Plaintiff requested an extension of time to file an Amended

Complaint. (ECF No. 35.) The Court granted Plaintiff’s Motion and permitted him leave to file

his Amended Complaint on or before June 8, 2018.1 (ECF No. 38.) On June 4, 2018, Plaintiff

again requested an extension. (ECF No. 41.) The Court again granted Plaintiff’s Motion and

permitted him to file his Amended Complaint on or before July 28, 2018. (ECF No. 42.) On



1
    On June 4, 2018, Plaintiff again requested an extension to file an amended complaint. (ECF
    No. 41.) The Court again granted Plaintiff’s Motion and permitted him to file an amended
    complaint on or before July 28, 2018. (ECF No. 42.) On September 24, 2018, Plaintiff
    requested sixty (60) additional days to file an amended complaint, with the sixty (60) days to
    begin after he filed a Response in Opposition to the Motion to Dismiss. (ECF No. 50.) The
    Court permitted Plaintiff to have until November 26, 2018 by which to file an amended
    complaint. (ECF No. 52.) On November 20, 2018, Plaintiff again requested sixty (60)
    additional days to file an amended complaint. (ECF No. 54.) The Court granted Plaintiff’s
    Motion and permitted Plaintiff to have until January 27, 2019 by which to file an amended
    complaint. (ECF No. 55.) On January 23, 2019, Plaintiff again requested sixty (60) additional
    days to file an amended complaint, with the sixty (60) days to begin after the Court ruled on
    the Motion to Dismiss. (ECF No. 58.) The Court granted Plaintiff’s Motion. (ECF No. 59.)
    On March 21, 2019, Plaintiff filed a Motion requesting sixty (60) additional days to amend his
    complaint. (ECF No. 66.) The Court denied Plaintiff’s Motion without prejudice given that
    the Motion to Dismiss remained pending, and Plaintiff’s sixty (60) additional days were not to
    begin until the Court had ruled on the Motion to Dismiss. (ECF No. 67.) The Court indicated
    that it would establish a specific deadline by which Plaintiff should amend his complaint, if
    appropriate, after final disposition of the Motion to Dismiss. (Id.) On May 30, 2019, the
    presiding United States District Judge issued an Order converting the Motion to Dismiss to a
    Motion for Summary Judgment, finding the Report and Recommendation moot, “insofar as it
    recommended granting the motion to dismiss which has not been converted to a motion for
    summary judgment.” (ECF No. 71.) Accordingly, there has not been a final disposition of the
    Motion to Dismiss, which has now been converted to a Motion for Summary Judgment. The
    Court, therefore, has not provided Plaintiff with a new deadline by which to file his amended
    complaint.
                                                  2
June 22, 2018, Plaintiff filed a Motion for an Order Compelling an Answer and Discovery

Response. (ECF No. 43.) Plaintiff alleged that the State of Ohio had failed to respond to a letter

he sent its counsel requesting assistance in naming the unnamed Defendants. (Id.) Plaintiff

therefore moved for an order directing the State of Ohio to produce any and all documents

pertaining to the event in question. (Id.) The State of Ohio responded on July 6, 2018, opposing

the Motion for an Order Compelling an Answer and Discovery Response. (ECF No. 44.) On

July 25, 2018, the Court granted Plaintiff’s Motion, finding that the State of Ohio’s attempts to

partially meet Plaintiff’s discovery request were woefully inadequate. (ECF No. 45.) The Court

ordered the State of Ohio to fully comply with Plaintiff’s discovery request by informing the

Court by written notice of the results of its compliance within thirty (30) days of the date of the

Order. (Id.)

       The State of Ohio responded to the Order on August 24, 2018 with the results of its

compliance with the discovery request and a Motion to Dismiss. (ECF No. 48.) Plaintiff’s

Motion for Default Judgment, which is at issue in the instant Report and Recommendation, was

construed as Plaintiff’s Response in Opposition given that Plaintiff titled the Motion for Default

Judgment as “Motion for Default Judgment and Objection Response to Interested Party –

Discovery Status Report and Motion to Dismiss for Failure to Exhaust Administrative

Remedies.” (See ECF No. 60.) In the Motion, Plaintiff included a heading titled with Roman

Numeral II as “Objection Argument to Interested Party – Motion to Dismiss for Failure to

Exhaust Administrative Remedies” which contained the entirety of his Response in Opposition,

providing as follows:

       The State argues that Plaintiff Ashdown failed to exhaust his “administrative
       remedies[.]” However, to no surprise, the State failed to produce any adequate
       evidence to support such a claim. Thus, one can only assume that the State must



                                                  3
         have misplaced, or destroyed it prior to filing its response when it “inadvertently
         deleted” the logs that this court Order [sic] it to produce.

(ECF No. 60, at pg. 3 (emphasis in original).) Accordingly, this section of Plaintiff’s Motion for

Default Judgment is not addressed at this juncture, as the Undersigned previously issued a

Report and Recommendation regarding the Motion to Dismiss on February 21, 2019. (ECF No.

62.) On May 30, 2019, the presiding United States District Judge issued an Order converting the

Motion to Dismiss to a Motion for Summary Judgment, finding the Report and Recommendation

moot, “insofar as it recommended granting the motion to dismiss which has now been converted

to a motion for summary judgment.” (ECF No. 71.)2 The Order permitted Plaintiff to submit

evidentiary materials outside the pleadings in opposition to the State of Ohio’s motion to dismiss

on the ground of failure to exhaust administrative remedies within thirty (30) days of the date of

the Order.

                                   II. STANDARD OF REVIEW

         Plaintiff asks the Court to dismiss this action as a sanction for Defendants failure to

comply with their discovery obligations. Federal Rule of Civil Procedure 37(b)(2) sets forth a

laundry list of sanctions, including dismissal, that a court could impose when a party fails to

comply with its discovery orders. Fed. R. Civ. P. 37(b)(2). The United States Court of Appeals

for the Sixth Circuit has identified four factors that it considers when reviewing a district court’s

dismissal of a case under Rule 37:

         (1) whether the party’s failure to cooperate in discovery is due to willfulness, bad
         faith, or fault; (2) whether the adversary was prejudiced by the dismissed party’s
         failure to cooperate in discovery; (3) whether the dismissed party was warned that
         failure to cooperate could lead to dismissal; and (4) whether less drastic sanctions
         were imposed or considered before dismissal was ordered.


2
    The Court noted, however, that “the analysis in the report and recommendation may be relevant
    to the court’s later consideration of the summary judgment motion on the issue of exhaustion
    of administrative remedies.” (ECF No. 71.)
                                                   4
Harmon v. CSX Transp. Inc., 110 F.3d 364, 366–67 (6th Cir. 1997). Of course, dismissal is a

harsh sanction, and is thus “a sanction of last resort that may be imposed only if the court

concludes that a party’s failure to cooperate in discovery is due to willfulness, bad faith, or

fault.” Patton v. Aerojet Ordnance Co., 765 F.2d 604, 607 (6th Cir. 1985) (citations omitted); cf.

Nat’l Hockey League v. Metro. Hockey Club, 427 U.S. 639, 643, 676 (1976) (recognizing

dismissal as the “most severe in the spectrum of sanctions provided by statute or rule”).

                                          III. ANALYSIS

       In this case, the Undersigned concludes that the extreme sanctions Plaintiff seeks are

unwarranted at this juncture. As noted above, dismissal is a harsh sanction which the Court

should only impose as a last resort in situations in which a party has acted in bad faith. The

Undersigned declines to conclude, at this juncture, that Defendants’ actions regarding their

discovery obligations are the type of extreme, willful, or contumacious conduct that warrants the

most severe consequence of dismissal. Furthermore, Interested Party, State of Ohio’s Motion to

Dismiss (ECF No. 48), now converted to a Motion for Summary Judgment (see ECF No. 71),

has not reached a final disposition in this Court. The Undersigned finds that the most prudent

course of action would be to deny Plaintiff’s Motion for Default Judgment without prejudice so

that Plaintiff may refile it, if appropriate, upon final disposition of the Motion for Summary

Judgment, because as a general rule, the Court prefers to decide a case on its merits. See, e.g.,

Thacker v. City of Columbus, 328 F.3d 244, 252 (6th Cir. 2003); Leak v. Lexington Ins. Co., 641

F. Supp. 2d 671, 674 (S.D. Ohio 2009).

                                        IV. CONCLUSION

       For the reasons stated above, it is RECOMMENDED that Plaintiff’s Motion for Default

Judgment (ECF No. 60) be DENIED WITHOUT PREJUDICE.

                                                  5
                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

Date: June 26, 2019                               /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                   6
